Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 11, 2022, wherein claims 1-3, 5, 7, 10, 13, 17, 18, and 20 are amended.  This application claims benefit of provisional application 62/673579, filed May 18, 2018.
Claims 1-20 are pending in this application.
Claims 1-20 as amended are examined on the merits herein.

Withdrawn Rejections
All rejections in the previous office action submitted December 1, 2021 are withdrawn.  The following new grounds of rejection are introduced:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any method steps whatsoever.  Independent claim 18 claims a method of detecting a compound having a particular structure, but does not state how this detection is carried out.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims, which depend from independent claim 1, each introduce only optional limitations to the claimed structure.  Therefore they have the same scope as the base claim and do not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kemnitzer et al. (US pre-grant publication 2019/0100653, cited in PTO-892)
Independent claim 1 is directed to a compound having a specific structure (III) or (IV).  Dependent claims 2-12 further specify the structure of the compound.  Claim 18 and 19 are directed to a method of detecting an agent covalently bound to a moiety having said structure.
Kemnitzer et al. discloses compounds having a general structure (I) for use as marker groups for detecting an analyte. (p. 2 paragraph 25) A specific compound is disclosed what falls within the scope of present claims 1-9 and 11. (p. 35 compound 69) In a specific embodiment compounds described by Kemnitzer can be used to determine an analyte, such as a peptide, protein, or nucleic acid. (p. 9 paragraph 99) These compounds are typically covalently coupled to a receptor or analyte, which would result in the conjugates described in claims 18 and 19.  For these reasons Kemnitzer et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kemnitzer et al. (US pre-grant publication 20190100653, cited in PTO-892)
The disclosure of Kemnitzer et al. is discussed above.  Claims 10 and 12 define the compound as having a specific structure not described by Kemnitzer et al.  However, according to generic formula (I) in paragraph 25 on p. 2 of Kemnitzer, and paragraph 27 on p. 3, the generic structure disclosed by this reference allows for groups R2, R3, R8, and R9 to all be hydrogen, as required by claim 10, or methyl as required in claim 12.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify specific compounds disclosed by Kemnitzer et al. so as to arrive at the claimed structures, as these compounds fall within the generic disclosure of this reference, and arriving at them would merely involve substituting various chemical moieties already disclosed by the reference.  Therefore the invention taken as a whole is prima facie obvious.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kemnitzer et al. as applied to claims 1-12 above, and further in view of Chenna et al. (US pre-grant publication 2004/0096825, cited in PTO-892)
The disclosure of Kemnitzer et al. is discussed above.  Kemnitzer et al. does not disclose a conjugate as described in claims 13 and 15-17 wherein the fluorescent moiety is attached to the base of a nucleotide.
However, Chenna et al. discloses a reagent comprising a detectable moiety and a cleavable moiety. (p. 2 paragraph 27) In one embodiment the detectable moiety is a fluorescent moiety. (p. 6 paragraph 111) In a particular embodiment, the fluorescent moiety is fluorescein, which is a fluorescent moiety having a similar structure to those described by Kemnitzer et al., and it is linked to the base of a nucleotide or nucleotide triphosphate moiety. (p. 13 paragraphs 173-176) Chenna et al. further discloses that fluorescein moieties can be attached to the exocyclic amino groups of divalent cytosine, as described in claim 13 and its dependent claims. (figure 1C)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the silicon-containing fluorescent moieties as described by Kemnitzer et al. into conjugates as described by Chenna et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the fluorescent moieties described by Kemnitzer et al. and Chenna et al. are similar in structure and function and would be regarded by one of ordinary skill in the art as equivalents usable for the same purpose.
With respect to the term “polymerase-compatible cleavable moiety recited in claim 13, this term is not particularly defined in Applicant’s disclosure and is interpreted broadly to include any chemical moiety that is 3’-OH or can be converted to 3’-OH.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
Claims 1-13 and 15-19 are rejected.  Claim 20 is allowable.  Claim 14 is objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/15/2022